Citation Nr: 0012028	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a skin disorder of the 
feet, evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from July 1962 to 
October 1966.


This appeal to the Board of Veterans' Appeals (Board) stems 
from a March 1996 rating decision of a Regional Office (RO) 
of the Department of Veterans Affairs (VA) which confirmed 
and continued a 10 percent rating for a skin disorder of the 
feet, classified as tinea pedis.


A hearing was held before an RO hearing officer in January 
1999.  A transcript of the hearing is of record.



FINDING OF FACT

A skin disorder of the feet is manifested primarily by 
scaling and flaking of 	the feet and by hypertrophy and 
discoloration of the toenails; there is no exudation or 
constant itching; the lesions are not extensive and there is 
no marked disfigurement.  


CONCLUSION OF LAW

A rating in excess of 10 percent for a skin disorder of the 
feet is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.118, 
Diagnostic Code 7806 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records reflect that the veteran was found to 
have bilateral foot fungus, also identified as athlete's 
foot, when he was examined in July 1962.  In August 1962, the 
veteran reported that he had an infection between the toes of 
the left foot, and the diagnosis was cellulitis with 
lymphangitis of the left foot.  A February 1964 treatment 
entry indicates that he complained of a rash affecting the 
extremities, and the assessment was urticaria with 
dermographism.  In November 1965, examination revealed 
cracking, blistering and fissuring of both feet about the 
base of the toes.  

A VA dermatological examination was performed in December 
1992.  It was found that the veteran had scaling of both feet 
in a moccasin distribution.  Several toenails exhibited 
onychomycosis.  Interdigital maceration was seen.  The 
assessment was tinea pedis, bilaterally, active.

VA outpatient records, dated from April 1995 to November 
1995, reflect that the veteran was treated for a fungal 
disorder involving the feet.  In July 1995, examination of 
the feet revealed that all toenails were hypertrophic.  The 
plantar skin was scaly.  The dorsal skin was dry and flaky.  
The assessment was tinea pedis bilaterally.  In November 
1995, the assessment was onychomycosis involving all ten 
toenails.

A VA dermatological examination was performed in March 1996.  
The veteran related that he had acquired a fungal infection 
while serving in Vietnam.  He indicated that he had 
experienced a persistent burning and itching in and between 
his toes ever since service.  Examination of the right foot 
revealed some inflammation in an area between the toes.  The 
veteran's toenails were fungated.  There was also evidence of 
inflammation between toes of the left foot, as well as 
fungated toenails.  The diagnoses included bilateral tinea 
pedis.

VA outpatient records, dated from February 1996 to April 
1997, reflect the veteran's continued treatment for tinea 
pedis and onychomycosis.  In August 1996, examination 
revealed scaling of the plantar surface of both feet; no 
maceration was seen.  All toenails were elongated, 
hypertrophic and darkly discolored with signs of 
onychomycosis and subungual debris.  In January 1997, 
examination of the feet again showed plantar scaling; no open 
lesions were detected. 

A VA dermatological examination in June 1997 disclosed that 
the feet exhibited significant scaling of the plantar 
surfaces and toe webs.  Also seen was distal onycholysis and 
subungual hyperkeratosis.  The diagnosis was tinea pedis with 
onychomycosis.

VA outpatient records, dated from July 1997 to July 1998, 
show that the veteran continued to receive treatment for 
tinea pedis and onychomycosis.  When the veteran's feet were 
examined in February 1998, no edema, open lesions or 
interdigital maceration was seen.  The toenails were 
hypertrophic and elongated.  There was scaling with erythema 
on the plantar surface of both feet.

A VA dermatological examination in August 1998 revealed, in a 
moccasin distribution, flaking and peeling of the skin of the 
feet, including the soles.  There was no redness or pustules, 
and the interdigital skin was only slightly macerated, if at 
all.  The toenails were normal, except for the first and 
fifth toes of each foot, which showed an increase in 
subungual keratotic material.  The diagnosis was chronic 
tinea pedis.

A hearing was held before an RO hearing officer in January 
1999.  In testimony, the veteran related that he suffers from 
both "athlete's foot," or tinea pedis, and from 
onychomycosis.  He stated that tinea pedis is manifested by 
itching, scaling and cracking between the toes, while 
onychomycosis is manifested by fungus under the toenails.  He 
reported that all of his toenails are affected by fungus and 
that at least one toenail of the left foot is painful and has 
turned black from fungus.  He noted that the foot condition 
becomes worse with hot or rainy weather.  He stated that he 
uses a cream, but that symptoms of tinea pedis and 
onychomycosis persist.  He remarked that his foot disability 
does not interfere with employment.  He indicated that he 
walks without difficulty, but has trouble jogging because of 
foot pain.

II.  Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  Disability evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment.  38 C.F.R. § 4.10 (1999).  

Tinea pedis and onychomycosis may be rated on the basis of 
eczema.  A noncompensable rating is warranted for eczema with 
slight, if any, exfoliation, exudation or itching if on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

The veteran asserts that a higher rating should be assigned 
for a fungal disorder involving the feet.  A review of the 
record discloses that he has bilateral tinea pedis and 
onychomycosis.  The medical evidence reveals that the 
principal symptoms of the fungal disorder consist of 
exfoliation, which is a scaling and flaking of the skin of 
the feet, as well as hypertrophy and discoloration of the 
toenails.  There is no objectively demonstrated exudation, a 
seepage of fluid from affected areas of the feet.  

The currently assigned 10 percent rating contemplates 
exfoliation, exudation or itching, although the 10 percent 
rating is usually for application where a skin disorder 
involves an exposed surface or extensive area.  In this case, 
the skin disorder does involve some exfoliation; at the same 
time, however, it is confined to the feet, a part of the body 
which is not an exposed surface and is not an extensive area.  
In order to be entitled to assignment of a 30 percent rating 
for tinea pedis and onychomycosis, there must be exudation or 
itching constant, extensive lesions, or marked disfigurement.  
The complex of symptoms, consistent with criteria for 
assignment of the next higher rating, is not substantiated by 
the medical evidence.  

The disability picture with respect to a fungal disorder 
involving the veteran's feet does not more nearly approximate 
the criteria required for assignment of the next higher 
rating of 30 percent.  38 C.F.R. §4.7 (1999).  There is not 
an approximate balance of positive and negative evidence 
regarding the issue on appeal, so as to warrant application 
of the doctrine of benefit of doubt.  38 U.S.C.A. § 5107(b) 
(West 1991).

ORDER

Entitlement to an increased rating for a skin disorder of the 
feet is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

